internal_revenue_service number release date index numbers ---------------------------- ------------------------------------------------------ ------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b03 plr-132654-18 date date legend x ---------------------------------------------- -------------------------------- trust ---- ------------------------------------------------------------------------------------------ - ----------------------------------------------------- state date1 date2 date3 dollar_figuren year --------- -------------------- ----------------- -------------------- ---------------- ------- dear -------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the code plr-132654-18 facts the information submitted states that x was incorporated under the laws of state on date and elected to be treated as an s_corporation effective date on date trust owned shares of x stock x represents that trust qualifies as an electing_small_business_trust esbt within the meaning of sec_1361 however the trustee of trust failed to make an election under sec_1361 to treat trust as an esbt as a result x's s_corporation_election was ineffective on date x represents that the failure_to_file an esbt election and resulting ineffective s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning further x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 an esbt may be an s_corporation shareholder sec_1361 provides that an esbt means any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent taxable years of such trust unless revoked with the consent of the secretary plr-132654-18 sec_1_1361-1 of the income_tax regulations provides in relevant part that the trustee of an esbt must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x's s_corporation_election was not effective on date when the trustee of trust failed to file an esbt election under sec_1361 we further conclude that the ineffectiveness of x's s_corporation_election was inadvertent within the meaning of sec_1362 therefore under sec_1362 x will be treated as an s_corporation on and after date provided x's s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 this ruling is contingent on the following the trustee of trust filing within days of the date of this letter an esbt election effective date with the appropriate service_center and trust filing within days of the date of this letter any amended returns and making adjustments to properly reflect the treatment of trust as an esbt for year taxable_year furthermore as an adjustment under sec_1362 a payment of dollar_figuren and a copy of this letter must be sent to the following address internal_revenue_service kansas city service_center w pershing road kansas city mo stop plr-132654-18 manual deposit this payment and a copy of this letter must be sent no later than date if the above conditions are not met then this ruling is null and void in addition if these conditions are not met x must send notification that its s_corporation_election has terminated to the service_center with which x's s_corporation_election was filed except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x's eligibility to be an s_corporation or trust's eligibility to be an esbt this ruling is directed only to the taxpayer who requested it according to sec_6110 of the code this ruling may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely mary beth carchia senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
